           Case 1:20-cv-10085-CM Document 6 Filed 03/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RANDY SWINSON,

                              Plaintiff,

                     -against-                                    20-CV-10085 (CM)

CITY OF NEW YORK; WARDEN SHERAJ;                                BAR ORDER UNDER
WARDEN DUNBAR; A.D.W. CARTER;                                    28 U.S.C. § 1915(g)
HAZEL JENNINGS, CHIEF OF DEPT. OF
CORRECTION,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff files this action pro se and seeks to proceed in forma pauperis (IFP). On

December 3, 2020, the Court noted that while a prisoner, Plaintiff had filed three or more cases

that were dismissed as frivolous, malicious, or for failure to state a claim, and ordered Plaintiff to

show cause by affirmation within thirty days why he should not be barred under 28 U.S.C.

§ 1915(g) from filing further actions IFP in this Court while he is a prisoner. Plaintiff filed an

affirmation on January 19, 2021, but the affirmation does not provide sufficient reason not to

impose the above bar order.

                                           CONCLUSION

       While Plaintiff was a prisoner, he filed three or more cases that are deemed strikes

because they were dismissed as frivolous, malicious, or for failure to state a claim. Because

Plaintiff has not shown cause why the bar order should not be imposed, Plaintiff is barred from

filing future actions IFP in this Court while a prisoner unless he is under imminent threat of

serious physical injury. Plaintiff is warned that the submission of frivolous documents may result

in the imposition of additional sanctions, including monetary penalties. See 28 U.S.C. § 1651.
              Case 1:20-cv-10085-CM Document 6 Filed 03/17/21 Page 2 of 2




         The Court denies Plaintiff’s request to proceed IFP, and the complaint is dismissed

without prejudice under the PLRA’s “three-strikes” rule. 1 See 28 U.S.C. § 1915(g).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:       March 17, 2021
             New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




         1
          Plaintiff may commence a new action by paying the filing fee. If Plaintiff does so, that
complaint will be reviewed under 28 U.S.C. § 1915A, which requires the Court to dismiss any
civil rights complaint from a prisoner if it “(1) is frivolous, malicious, or fails to state a claim
upon which relief may be granted; or (2) seeks monetary relief from a defendant who is immune
from such relief.” 28 U.S.C. § 1915A(b).



                                                 2
